DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the amendment filed on 4/28/2021.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the specification does not provide a definition for claimed recite “one or more tangible computer readable storage media”.  A broadest reasonable interpretation for the term “one or more tangible computer readable storage media” would include both transitory embodiments and non-transitory embodiments such as signals and waves.  The words “storage” and/or “recording” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  Since the claim reads 
	The examiner suggests amending the claims to read as “non-transitory computer readable storage media” to overcome the 101 rejection.
In this regard, attention is respectfully directed to the Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, dated August 24, 2009 (“August 2009 Interim Instructions”), as well as the Official Gazette notice at 1351 OG 212 (February 23, 2010), as well as MPEP 2106(I) and the precedential Board decision in Ex Parte Mewherter, No. 2012-007692 (BPAI May 08, 2013).
  
The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-13 and 20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1-13 and 20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method, comprising: receiving and storing historical data for historical data jobs performed within a data storage system; determining an optimal maintenance time for the data storage system, utilizing the stored historical data; determining a timing in which storage devices within the data storage system are taken offline, utilizing the optimal maintenance time and the stored historical data; and preparing the data storage system for one or more maintenance operations, utilizing the determined timing as described in the specification and together with combination of other claimed element as set forth in the claims.  

The closest prior art, “Managing Maintenance Of Tape Storage Systems” by Barajas Gonzalez et al. (US 2018/0107410) discloses a method for managing a storage system. The method includes one or more computer processors receiving a first set of data associated with a storage system. The method further includes determining whether to service the storage system based on utilizing one or more models associated with the storage system to analyze the first set of data. In response determining to service the storage system, the method further includes generating a set of notifications based, at least in part, on information from the one or more models associated with the storage system analyzing the first set of data. The method further includes initiating a pre-service activity associated the storage system based, at least in part, on information within the set of notifications.  However, Barajas Gonzalez fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Therefore, claims 1-13 and 20 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-13 and 20 are allowed.

Claims 14-19 would be allowable if rewritten or amended to overcome the 101 rejection set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).



/HONG C KIM/Primary Examiner, Art Unit 2138